Mr. Presiding Justice Horton delivered the opinion of the court. In this case appellant filed a motion in writing to set aside the verdict and to grant a new trial. The motion does not state, or assume to state, any point or reason why it should be allowed. If a party moving for a new trial does so in writing, he should “ file the points in writing, particularly specifying the grounds for such motion.” (Rev. Stat. Ch. 110, Sec. 57.) The motion filed in this case does not advise the court as to any alleged mistake or error claimed to exist, and is not sufficient. It may not be improper to add that in this case we are unable from the abstract and the so-called briefs to ascertain the points as to which it is contended the trial court erred. For that reason, also, the judgment_of the trial court is affirmed.